department of the treasury internal_revenue_service washington d c ao tax exempt ees division ui l - no third party contacts release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you failed to establish that you operated exclusively for exempt purposes described in sec_501 of the code you failed to demonstrate that you have taken sufficient steps to overcome inference of racial discrimination in your operation of a school because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter oe el an nani ch ys department of the treasury internal_revenue_service washington d c sgwernwent entities u i l - no third party contacts division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you failed to establish that you operated exclusively for exempt purposes described in sec_501 of the code you failed to demonstrate that you have taken sufficient steps to overcome inference of racial discrimination in your operation of a school because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the ' day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c u l l no third party contacts contact person identification_number contact number fax number employer_identification_number pse em gla government entities division date date legend date date date date date school city county state dear this refers to your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 we have previously issued you a ruling recognizing you as exempt under sec_501 of the code which we subsequently revoked you petitioned the court for the retention of your exempt status which on date the tax_court decided that you are not exempt under sec_501 retroactive to date we have considered your re-application for recognition of exemption under sec_501 of the code which you filed on date based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below you were incorporated on date under the laws of the state for the purpose of operating one or more schools as nonprofit institutions of learning you were formed a month after a court ordered desegregation of schoo districts in the county and other counties in state you operate school in the city within the county of state the city’s racial population is approximately black and white you began to operate school two months after your incorporation with students enrolled in grade you expanded the operation of school the following school year in which you offered grade sec_2 - and after years offered grades you currently offer grades k3 - you have operated school for almost years but no information indicates that you have enrolled black students until the school year ending you indicated that you had black student in your total student body of for the school year ending black student in your total student body of for the school year and black students in your total student body of for the school year the racial composition of the rest of the student body for each of those years was white except for american indian in you now indicate that the current school year ending has a total student body of consisting of white and black students you also indicated that all but one of these black students was provided financial assistance for enrollment one month prior to the date of filing your exemption application on date you amended your bylaws to include your adoption of a nondiscriminatory policy that amendment states that any school you operate will comply with all non-discriminatory policies as required under sec_501 of the internal_revenue_code you indicated that you changed the wording of the non-discriminatory policy to reflect the applicable statement to students you state that the newly worded policy will be adopted by your board in the newly worded policy is as follows school admits students of any race color national and ethnic origin to all the rights privileges programs and activities generally accorded or made available to students at the school in administration of its educational policies admission policies scholarship and loan programs athletic and other school-administered programs it does not discriminate on the basis of race color national and ethnic origin this policy is included in your annual advertisements on newspapers in the county your website in student admission contracts and registration forms and student handbooks you indicate that your main outreach for black enrollment is your annual newspaper advertisement the submitted copies of newspaper advertisement do not include languages designed to attract black enrollment instead one copy of such advertisements for school year shows the date and time of open house registration for kindergarten classes tuition reduction on ' semester for new students certain school promotions described under the heading of we offer’ and a statement of the nondiscriminatory policy you indicated that you do not hold annual open house but have held a couple a few years ago you indicated other outreach efforts to have included sending letters and having contacted and met with some black families within the community you have also advertised on radio a submitted transcript of a 30-second radio advertisement did not include a statement of your nondiscriminatory policy you stated however that the failure to include the nondiscriminatory policy in the radio commercial was a mistake school operates with no black person in its faculty or administrative staff faculty and administrative staff are white you indicated distributing applications to black teachers who inquire about vacancies but no black teachers have ever submitted applications for position at school you stated that your difficulty in recruiting black teachers is because of the significant difference in compensation between the salaries of your teachers which you indicated as approximately of those in the state’s public schools however you had black teacher in school year ending and another black teacher and dual enrollment coordinator in school year ending of your faculty nor were they staff members instead they were provided and their salaries were paid_by an unrelated school the black teachers and the coordinator were not part all members of its while lagging in enrollment of black students and employment of black teachers and administration staff you did however employ black persons working separately as a maintenance worker janitor and driver the state has a program established to provide for distribution and free loan of textbooks to students of any participating public private and other nonpublic schools under the rules promulgated by the state board_of education an eligible school must have received accreditation status and documented that it operates in a non-discriminatory manner in its admission and enrollment practices notwithstanding the benefits of free textbook that the program will provide your students and the school you indicated that you very seldom participate in that program and choosing instead to order books directly from publishers for lower prices as well as having books that are not ‘watered’ down it appears however that several years ago you withdrew entirely from participation in the program sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for educational charitable or other exempt purposes sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes unless it serves a public rather than a private interest revrul_71_447 1971_2_cb_230 provides that a private school which does not have a racially_nondiscriminatory_policy_as_to_students does not qualify for exemption from federal_income_tax under sec_501 of the code it defines a racially nondiscriminatory policy to mean the school admits the students of any race to all the rights privileges programs and activities generally accorded or made available to students at that school and that the school does not discriminate on the basis of race in administration of its educational policies admissions policies scholarship and loan programs and athletic and other school-administered programs revproc_75_50 1975_2_cb_587 sets forth guidelines and recordkeeping requirements for determining whether private_schools that are applying for recognition of exemption from federal_income_tax under sec_501 of the code or are presently recognized as exempt from tax have racially nondiscriminatory policies as to students section dollar_figure provides that a school must show affirmatively both that it has adopted a racially_nondiscriminatory_policy_as_to_students that is made known to the general_public and that since the adoption of that policy the school has operated in accordance therewith section dollar_figure provides that a school must make its racially nondiscriminatory policy known to all segments of the genera community served by the school a school may demonstrate that it follows a racially nondiscriminatory policy by showing enrollment of student of racial minority groups in meaningful numbers and whether that is satisfied will be determined on the basis of facts and circumstances of each case actual enrollment however is a meaningful indication of a racially nondiscriminatory policy in the case in which schools become subject_to desegregation orders of a federal court or otherwise expressly became obligated to implement a desegregation plan under the terms of any written contracts or other commitment to which any federal_agency was a party section dollar_figure of revproc_75_50 also provides that the existence of a racially discriminatory policy with respect to employment of faculty and administrative staff is indicative of a racially discriminatory policy as to students in green v connally f_supp d d c affd sub nom 404_us_997 92_sct_564 30_led_550 and in the revised injunction orders issued on may and date the internal_revenue_service is prohibited from according and from continuing the tax-exempt status now enjoyed by all mississippi private_schools or the organizations that operate them which have in the past been determined in adversary or administrative proceedings to be racially discriminatory or were established or expanded at or about the time the public school districts in which they are located or which they serve were desegregating and which cannot demonstrate that they do not racially discriminate in admissions employment scholarships loan programs athletics and extra-curricular programs the existence of conditions set forth in paragraph herein raises an inference of present discrimination against blacks such inference may be overcome by evidence which clearly and convincingly reveals objective acts and declarations establishing that such is not proximately caused by such school's policies and practices such evidence might include but is not limited to proof of active and vigorous recruitment programs to secure black students or teachers including students’ grants in aid or proof of continued meaningful public advertisements stressing the school's open admissions policy or proof of meaningful communication between the school and black groups and black leaders within the community concerning the school's nondiscrimination policies and any other similar evidence calculated to show that the doors of the private school and all facilities and programs therein are indeed open to students or teachers of both the black and white races upon the same standard of admission or employment in 478_fsupp_107 d d c affd d c cir date cert_denied 450_us_944 101_sct_1408 67_led_376 the court held that private_schools administering racially discriminatory admissions policies are excluded from tax-exempt status under sec_501 of the code the court further held that the foundation had failed to meet is burden of establishing its entitlement to exemption under sec_501 because the foundation's record was completely devoid of evidence that it was administering a nondiscriminatory admissions policy the court also stated that the inference that the plaintiff administered a racially discriminatory policy may be drawn from the circumstances surrounding the school's establishment similar inferences as to the existence of a racially discriminatory policy based on facts surrounding a school's establishment and lack of minority enrollment have been drawn by other courts in 382_fsupp_921 n d miss on remand from the supreme court 413_us_455 93_sct_2804 37_led_723 and 425_fsupp_528 e d la the courts held that a prima facie case of racial discrimination arises from proof a that the schools' existence began close upon the heels of the massive desegregation of public schools within its locale and b that no blacks are or have been in attendance as students and none is or has ever been employed as a teacher or administrator at the private school in 461_us_574 103_sct_2017 76_led_157 the supreme court found that petitioner a nonprofit private school that prescribes and enforces racially discriminatory admissions standards on the basis of religious doctrine did not qualify as a tax-exempt_organization under sec_501 of the code the court held that racially discriminatory private_schools violate a fundamental public policy and cannot be viewed as conferring a public benefit within the meaning of common_law standards of charity and congressional intent underlying sec_501 in 94_tc_284 the tax_court held that a private school failed to show that it operated in good_faith in accordance with a nondiscriminatory policy toward black students and concluded that the school did not qualify for exemption under sec_501 of the code the school was formed at the time of desegregation of the public schools and never enrolled a black student or employed a black teacher the school and its students participate in some educational and vocational programs and other school-sponsored activities that directly involved blacks an organization applying for exemption under sec_501 must establish that it organized and operated exclusively for an exempt_purpose and in the case of a school must include establishing that it has a racially_nondiscriminatory_policy_as_to_students consistent with the guidelines set forth in rev_proc and findings by the courts is the information submitted indicates that you were formed around the time the court handed the desegregation of schools in the county where you operate a private school also in the past you have been determined in adversary or administrative proceedings to be racially discriminatory as such the strict mandate in green v connally f_supp d d c applies to you in prohibiting us from according tax exempt status unless you clearly and convincingly demonstrate and overcome the inference of racial discrimination against black students in this regard we find that while you have operated a school for almost years since the court-ordered desegregation you only recently decided in the last few years to adopt a racially discriminatory policy that you termed as applicable for students while you have adopted a racially nondiscriminatory policy and even conduct outreach efforts your school operations however failed to show significant enrollment of black students your main outreach of an annual advertisement in newspapers does not appear to show that the advertisement was primarily designed to solicit black enrollment your current school year shows enrollment of black students that number pales significantly wnen compared to the overwhelming enrollment of white students and in particular when considering you are operating in an area with a significant black population while we acknowledged that you provided financial assistance toward enrollment of your black students we also noticed that this assistance could be part of your advertised discount for new students we believe that the lack of substantial black students as well as the lack of teachers and administrative staff in your school is because of your failure to make intensive comprehensive and good_faith efforts to reach the black community for their enrollment and employment you have not provided us with sufficient evidence supporting any such efforts in your submitted materials moreover while you may interact with the blacks only outside of your classroom like in participation in sports such interaction is unavoidable and does not prove that you have implemented your nondiscrimination policy the relevant criteria deal here is with restrictions on those who may become insiders ie students at your school furthermore rev_proc at sec_4 provides that the existence of a racially discriminatory policy with respect to employment of faculty and administrative staff is indicative of a racially discriminatory policy as to students to date even with years of existence and operation you have not employed any black teacher or administrative staff instead all your teachers and administrative staff member are whites concern in hiring teachers is to employ teachers who are the best qualified and who concentrate on the best means of teaching the students also you indicated that your emphasis is placed on the best possible environment possible for a student regardless of his color or nationality to learn in this regard you stated that your only therefore although you have adopted a policy of nondiscrimination and made created an outreach committee it appears that your adoption of a nondiscriminatory policy and creation of an outreach committee are merely done for compliance in form purposes and not in good_faith also any efforts toward outreach to the black community are minimal moreover we think that the presence of your school discriminatory policy is further evidenced in your decision not to participate in the state’s free textbook program because of its strict requirement that participating schools must be documented to be operating in a non- discriminatory manner in its admission and enrollment practices which you may not be able show based on the foregoing we conclude that you failed to demonstrate that you have taken sufficient steps to overcome inference of racial discrimination sets forth in the court cases cited herein as a school without a nondiscriminatory policy to students as such term is defined in revrul_71_447 you are not considered operated exclusively for exempt purposes under sec_501 of the code moreover and in particular on the basis of your situation under the court injunction orders issued on may and date we cannot accord you tax exemption under sec_501 of the code therefore you do not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice before the rs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
